[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 705 
Judgments affirmed; no opinion.
Concur: LEWIS, CONWAY, THACHER and DYE, JJ. Dissenting: LOUGHRAN, Ch. J., DESMOND and FULD, JJ., on the ground that this regulation of the police commissioner, as interpreted to forbid these unobjectionable advertisements on defendants' trucks, is so entirely unrelated to traffic control as to be arbitrary as matter of law.